Citation Nr: 0419950	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1976 to 
November 1976 and from August 1977 to May 1981.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2002, a statement of the 
case was issued in December 2002, and a substantive appeal 
was received in January 2003.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The Board notes that in May 2004, the veteran raised a claim 
for nonservice-connected pension.  This issue has not been 
developed or adjudicated for appellate review.  Therefore, 
the claim is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Preliminary review of the record reveals that in May 2004, 
the Board received additional evidence (an April 12, 2004 
from a VA physician and a May 2004 statement from the 
veteran) in support of the veteran's claim.  Under the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) decision in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the 
Board may not consider this evidence in the first instance.  
One reason for the Federal Circuit's ruling appears to be 
that the Board's ability to consider additional evidence 
without having to remand the case to the RO for initial 
consideration was contrary to the appellate scheme set forth 
in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the Federal 
Circuit's holding, the Board must now return the case to the 
RO so that it may review the additional evidence as a 
preliminary matter.

In March 2001, the veteran was given what the RO considered a 
Veterans Claims Assistance Act of 2000 (VCAA) notice letter.  
The notice letter is inadequate in the instant case as it 
fails to discuss all of the evidence needed to substantiate a 
claim of service connection for PTSD.  The veteran should be 
provided a letter which fully addresses the notice 
requirements as set forth in 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003) pertaining to the claim 
of service connection for PTSD.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the claim of service 
connection for PTSD, the RO should send an 
appropriate letter to the appellant to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the appellant of 
the evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  In the letter, the veteran 
should also be told to provide any evidence 
in his possession that pertains to his 
claim.

2.  The RO should review the entire 
record, including the April 2004 VA 
doctor letter and a May 2004 statement by 
the veteran, and determine whether the 
benefit sought can be granted.  If the 
claim remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




